Motion by the respondents to impose sanctions upon the appellant and his attorney for frivolous conduct in prosecuting an appeal from an order of the Supreme Court, Nassau County, entered July 16, 1990.
Upon the papers filed in support of the motion and the papers submitted on the appeal, it is,
Ordered that the motion is denied.
We do not find the conduct of the appellant and his attorney in prosecuting this appeal was frivolous within the meaning of 22 NYCRR 130-1.1. Mangano, P. J., Harwood, Balletta and Eiber, JJ., concur.